    Case 1:20-cv-04344-SDG-JKL Document 13-1 Filed 01/21/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


PAULETTE THOMPSON,                        )     CIVIL ACTION FILE
                                          )     NO. 1:20-cv-04344-SDG-JKL
      Plaintiffs,                         )
                                          )
v.                                        )     JURY TRIAL DEMANDED
CITY OF JOHNS CREEK, GEORGIA,             )
and CHRISTOPHER BYERS, in his             )
individual capacity,                      )
       Defendants                         )
                                          )

                                  ORDER

      Having considered the foregoing SECOND CONSENT MOTION TO

EXTEND PLAINTIFF’S DEADLINE TO RESPOND DEFENDANTS’ JOINT

MOTION TO DISMISS AND MEMORANDUM OF LAW IN SUPPORT, and

for good cause shown, this MOTION is granted. Deadlines to file RESPONSE is

extended through and including Monday, February 15, 2021.

      SO ORDERED, this ____ day of ___________, 2021.

                                    _______________________________
                                    The Honorable John K. Larkins III
                                    U.S. Magistrate Judge
